Allowable Subject Matter
Claims 1 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references (Li CN 108563352; Liu CN 107704129; Yang et al. CN 105808001; Nathan et al. US 2013/0265256 ) disclose a pressure-sensing touch control display substrate, however, singularly or in combination, the references fail to teach , as claimed in claims 1, 17 and 20, “a first spacer layer and a second spacer layer on a side of the pixel definition layer away from the base substrate; wherein the first spacer layer comprises a plurality of first spacer blocks; the second spacer layer comprises a plurality of second spacer blocks; a respective one of the plurality of first spacer blocks is on a first lateral side of the respective one of the plurality of pressure-sensing material blocks; and a respective one of the plurality of second spacer blocks is on a second lateral side of the respective one of the plurality of pressure-sensing material blocks; wherein the respective one of the plurality of pressure-sensing material blocks is in a receiving space defined by the pixel definition layer, the respective one of the plurality of first spacer blocks, and the respective one of the plurality of second spacer blocks; the receiving space comprises a first groove extending into the pixel definition layer and a second groove rising above the pixel definition layer, the second groove and the first groove open to each other; the second groove is defined by a pair of the respective one of the plurality of first spacer blocks, the respective one of the plurality of second spacer blocks, and a respective one of the plurality of second pressure-sensing electrodes; and the respective one of the plurality of pressure-sensing material blocks is electrically connected to respective one of the plurality of first pressure-sensing electrodes through the first groove, and is electrically connected to respective one of the plurality of second pressure-sensing electrodes through the second groove.” 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372.  The examiner can normally be reached on 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/HONG ZHOU/Primary Examiner, Art Unit 2623